--------------------------------------------------------------------------------

Exhibit 10.1


OccuLogix, Inc. (d/b/a TearLab Corporation)

11025 Roselle St., Suite 100

San Diego, CA 92121


November 3, 2009
Greybrook Capital Inc.

5090 Explorer Drive, Suite 203

Mississauga, ON  L4W 4T9
 
Ladies and Gentlemen:


Re:  Advisory Agreement


1.  Agreement.  This letter agreement (this “Agreement”) confirms that
OccuLogix, Inc. (the “Company”), a Delaware corporation, has engaged Greybrook
Capital Inc. (“Greybrook”), an Ontario corporation, on a non-exclusive basis to
act as its business advisor as of the date first written above (the “Effective
Date”).  Greybrook has rendered, and shall continue to render, corporate finance
advisory services to the Company and, for that purpose, shall make available to
the Company the services of certain of its employees or third party contractors
and/or those of one or more of its affiliates (collectively, the “Greybrook
Service Providers”) to advise the Company with respect to corporate finance
matters, within the scope and to the extent mutually agreed upon by the parties
hereto from time to time.  Such services are referred to hereinafter as the
“Services”.  The Services include providing advice with respect to the
development and implementation of financing strategies, providing advice with
respect to the structuring and implementation of financing transactions,
rendering assistance in the Company’s evaluation of strategic opportunities such
as possible acquisitions, performing certain investor relations functions and
such other advisory services as may be agreed to by the parties hereto from time
to time.  The Services have not heretofore included, and under no circumstances
will the Services include, the provision of financial intermediary services of a
non-advisory nature that are customarily provided by broker-dealers.  To the
extent that the Company shall engage Greybrook to provide such services, the
terms and conditions of any such engagement shall be set forth in a separate,
legally binding agreement.  For greater certainty, nothing in this Agreement
shall be construed as obligating the Company to engage Greybrook to provide such
services or as obligating Greybrook to accept any such engagement.

 
 

--------------------------------------------------------------------------------

 

2.  Fees and Expenses.  


(a) Advisory Fee.  Within 90 days of the Effective Date and again on or before
the first anniversary of the Effective Date, the Company shall pay or deliver to
Greybrook (as applicable) the Advisory Fee.  The Advisory Fee shall consist (in
Greybook’s sole discretion) of (i) U.S.$100,000 in cash or (ii) shares of the
Company’s common stock (“Common Shares”) equal to the quotient of (A) US$100,000
and (B) the volume weighted average per share trading price of the Company’s
common stock on the NASDAQ Capital Market (“NASDAQ”) (or, if the Company’s
common stock is no longer listed on NASDAQ, such other exchange on which the
Company’s common stock is then listed or quoted) for the ten-day trading period
immediately preceding the date of issuance.


(b) Registration Rights.


(i)  Registration Statement.  At any time after the delivery of Common Shares
pursuant to Section 2(a) hereof, within 30 days of delivery of a written request
by Greybrook, the Company shall prepare and file with the U.S. Securities and
Exchange Commission (the “SEC”) a registration statement (the “Registration
Statement”) covering the resale of all Common Shares issued to Greybrook in
payment of the Advisory Fee (the “Registrable Securities”) for an offering to be
made on a continuous basis pursuant to Rule 415, promulgated by the SEC pursuant
to the Securities Act of 1933, as amended (the “Securities Act”).  The
Registration Statement shall be on Form S-3 (except if the Company is not then
eligible to register the Registrable Securities for resale on Form S-3, in which
case such registration shall be on another appropriate form in accordance with
the Securities Act and the Securities Exchange Act of 1934, as amended (the
“Exchange Act”) that allows the Company to incorporate by reference its periodic
filings required under the Exchange Act).  The Company shall use commercially
reasonable efforts to cause the Registration Statement to be declared effective
by the SEC as promptly as possible after the filing thereof and shall use
commercially reasonable efforts to keep the Registration Statement continuously
effective under the Securities Act (including, without limitation, by preparing
and filing with the SEC any necessary or advisable post-effective amendments)
until the earlier of (A) the date that all of the Registrable Securities covered
by the Registration Statement have been sold or otherwise disposed of by
Greybrook to a non-affiliate of Greybrook and (B) the date that is 180 days
after the effective date of the Registration Statement (subject to extension for
each day that the distribution of Registrable Securities covered by the
Registration Statement has been suspended in accordance herewith); provided
that, upon notification by the SEC that the Registration Statement will not be
reviewed or is no longer subject to further review and comments, the Company
shall request acceleration of the Registration Statement within five trading
days following receipt of such notice.  For greater certainty, the Registrable
Securities shall include any securities issued or issuable upon any stock split,
dividend or other distribution, recapitalization or similar event with respect
to the Common Shares issued to Greybrook in payment of the Advisory Fee.  In
connection with the offer and sale of the Registrable Securities, the parties
hereto shall comply, in all material respects, with the provisions of the
Securities Act and the Exchange Act, and all applicable rules and regulations of
the SEC promulgated thereunder, and Greybrook agrees to provide all such
information and materials and take all such actions as may be required in order
to permit the Company to comply therewith and obtain any desired acceleration of
the effective date of the Registration Statement.

 
 

--------------------------------------------------------------------------------

 

(ii)  Stock Exchange Listings.  If any portion of the Advisory Fee consists of
Common Shares, the Company shall prepare and file with each of NASDAQ and the
Toronto Stock Exchange (the “TSX”) a listing application covering such shares
and take all steps necessary to cause such shares to be approved for listing on
each of NASDAQ and the TSX as soon as possible thereafter.


 (iii)  Registration Expenses.  The Company shall pay all fees and expenses
incident to the performance of its obligations under this Section 2(b),
including, without limitation, (a) all registration and filing fees and expenses
and listing fees (including, without limitation, those related to filings with
the SEC, NASDAQ or the TSX and in connection with applicable state securities
laws), (b) printing expenses, (c) messenger, telephone and delivery expenses and
(d) fees and disbursements of the Company’s counsel, but excluding any
underwriting, placement agent, broker or similar fees.


(iv) Registration Restrictions.


(A)  If the Company receives a registration request at a time when the Company
(1) shall have filed, or has a bona fide intention to file, a registration
statement with respect to a proposed public offering of equity or equity-linked
securities, (2) has commenced, or has a bona fide intention to commence, a
public offering of equity or equity-linked securities pursuant to an existing
effective shelf or other registration statement or (3) has commenced, or has a
bona fide intention to commence, a private placement of equity or equity-linked
securities, then the Company shall be entitled to suspend, until the later of
(x) the consummation or abandonment of such transaction and (y) the expiration
of any “lock-up,” market stand-off or similar agreement applicable to such
transaction, the filing of any Registration Statement.


(B)  The Company shall not be required to file a Registration Statement or to
cause a Registration Statement to be declared effective and may suspend any
distribution of Registrable Securities pursuant to any effective Registration
Statement (1) during any period during which persons are generally restricted
from trading in Common Shares pursuant to the Company’s then-applicable insider
trading policy or (2) if the Company shall have determined in good faith that
because of valid business reasons, including plans for a financing, an
acquisition or other proposed or pending corporate developments and similar
events or because of filings with the SEC, it is in the best interests of the
Company to delay such effectiveness or suspend such use.  Prior to such delay or
suspension with respect to clause (2) above, the Company shall provide Greybrook
with notice of such delay or suspension, which notice need not specify the
nature of the event giving rise to such suspension (and, upon receipt of such
notice, Greybrook agrees not to sell any Registrable Securities pursuant to a
Registration Statement until it is advised in writing that the applicable
prospectus may be used, which notice the Company agrees to provide promptly
following the lapse of the event or circumstances giving rise to such
suspension).  Greybrook shall keep confidential any communications received by
it from the Company regarding the suspension of the use of any prospectus
(including, without limitation, the fact of the suspension), except as required
by applicable law.  The Company may delay the effectiveness of any Registration
Statement pursuant to clause (2) above for up to 90 days and may suspend any
distribution of Registrable Securities pursuant to clause (2) above for up to 60
days in any one time; provided that such right to delay the effectiveness of or
suspend a Registration Statement shall be exercised by the Company not more than
twice or for more than 120 days in the aggregate in any 12-month period.

 
 

--------------------------------------------------------------------------------

 

(C) In no event shall the Company be required to cause to become effective more
than two Registration Statements pursuant to this Section 2.  If on the date
that Greybrook submits a registration request, the Company determines that the
expenses payable by the Company in connection therewith would exceed an amount
equal to the product of (1) the number of outstanding Registrable Securities and
(2) the last sale price of the Company’s common stock on NASDAQ (or such other
exchange or market on which the Company’s shares of Common Stock then trade) on
such date (such price, the “Call Option Price”), then the Company may, at its
option, elect to purchase such Registrable Securities, and Greybrook shall sell
such securities to the Company, at a per share price equal to the Call Option
Price.


(v)  Termination. This Section 2 shall be terminated and be of no further force
and effect on the earliest of (A) the date on which all the Registrable
Securities issued or issuable to Greybrook have been sold or otherwise disposed
of to a non-affiliate of Greybrook, (B) the date on which all the Registrable
Securities issued or issuable to Greybrook are saleable under Rule 144
promulgated under the Securities Act without being subject to any restrictions
imposed thereunder as a result of the affiliate relationship between the Company
and Greybrook (including, without limitation, volume restrictions) and (C) the
second anniversary of the Effective Date (subject to extension for each day that
the filing of a Registration Statement has been delayed in accordance herewith
or the distribution of Registrable Securities covered by the Registration
Statement has been suspended in accordance herewith).

 
 

--------------------------------------------------------------------------------

 

(e)  Expenses.


(i) Out-of-pocket Expenses.  The Company shall reimburse Greybrook, promptly
upon request, for all documented out-of-pocket expenses reasonably incurred by
Greybrook in connection with the provision of the Services, including, without
limitation, out-of-pocket expenses incurred by the Greybrook Service Providers
to attend meetings of the Company’s board of directors or any committee thereof
at the Company’s request, such expenses not to exceed $5,000 without the prior
written consent of the Company.


(ii) Legal and Other Professional Fees and Expenses.  Without limiting the
generality of Section 2(e)(i) (and without duplication thereof), the Company
shall reimburse Greybrook, upon request, for the reasonable fees and
disbursements of outside legal counsel, accountants, consultants and other
advisors that Greybrook may retain from time to time, as it deems necessary or
appropriate, to enable it to render the Services, such expenses not to exceed
$10,000 without the prior written consent of the Company.


3.  Payments.  All cash fees that are payable from time to time pursuant to this
Agreement and all other amounts payable hereunder in cash, including, without
limitation, expenses payable pursuant to Section 2(e), shall be paid by wire
transfer of immediately available funds to Greybrook or, at Greybrook’s written
direction, to one or more of its designees and, in consideration of the Services
heretofore provided by Greybrook to the Company, the first Advisory Fee shall be
paid irrespective of the quality of the Services or the timeliness of their
delivery.


4.  Term.  The Company shall have the right to terminate the engagement of
Greybrook at any time upon ten days’ prior written notice, subject to the
Company’s obligation to (a) pay the Advisory Fee or deliver Common Shares in
respect thereof as provided in Section 2(a) of this Agreement and (b) reimburse
Greybrook for all out of-pocket-expenses incurred prior to the date of such
notice.  For clarity, the parties hereto hereby acknowledge and agree that,
notwithstanding any termination of this Agreement by the Company pursuant to
this Section 4 prior to the first anniversary of the Effective Date, the
Advisory Fee that is payable on or prior to the first anniversary of the
Effective Date pursuant to Section 2(a) of this Agreement shall remain payable
and the payment thereof shall remain an obligation of the Company until
fulfilled in accordance with this Agreement.  This Section 4 and Sections 6
though 12 of this Agreement shall survive the termination of this
Agreement.  Unless the parties agree in writing to extend the term of this
Agreement, this Agreement shall automatically terminate as of 5:00 p.m. Pacific
Time as of the day immediately prior to the second anniversary of the Effective
Date.

 
 

--------------------------------------------------------------------------------

 

5.  Accuracy of Information.  In providing the Services, Greybrook will rely on
information prepared and provided by the Company and other sources approved by
the Company’s management.  In all circumstances, Greybrook shall be entitled to
rely on, and assumes no obligation to verify, the accuracy or completeness of
such information and, under no circumstances, will be liable to the Company or
its securityholders for any damages arising out of the inaccuracy of, or
omission from, any such information (except to the extent arising out of any
inaccuracy or omission in reliance upon and in conformity with information
provided by Greybrook).  In addition, the Company represents and warrants to
Greybrook that all information and documentation relating to the Company that
will be provided to Greybrook in connection with its engagement hereunder shall
be accurate and complete in all material respects and will not include any
untrue statement of material fact or omit to state a material fact necessary in
order to make the statements, in light of the circumstances under which they
were made, not misleading.


6.  Indemnity.  The Company hereby agrees to, and it shall, indemnify and hold
harmless Greybrook and its affiliates and shareholders and their respective
directors, officers, employees, partners, agents, representatives and advisors
in accordance with Schedule “A” hereto, which Schedule forms an integral part of
this Agreement and the consideration for which is the entering into of this
Agreement by Greybrook.  Such indemnity (the “Indemnity”) is in addition to, and
not in substitution for, any liability that the Company or any other person may
owe, apart from the Indemnity, to Greybrook or to the other persons indemnified
pursuant to the Indemnity.  The Indemnity will apply to all of the Services.


7.  Limitation of Liability.  Under no circumstances, will either party hereto
be liable to the other party hereto for, or in respect of, any indirect,
special, incidental or consequential damages (including, without limitation,
lost profits or savings), regardless of whether such damages were foreseeable.


8.  Greybrook as Independent Contractor.  Greybrook and the Company hereby
acknowledge and agree that Greybrook shall perform the Services as an
independent contractor and will retain control over, and full responsibility
for, its own operations and personnel, including, without limitation, the
Greybrook Service Providers.  None of the Greybrook Services Providers shall be
considered employees or agents of the Company as a result of this Agreement.  In
addition, nothing in this Agreement shall be construed as creating an agency,
partnership or joint venture relationship between the parties hereto.  Neither
party hereto shall have the power or authority to bind the other party hereto in
any manner whatsoever, and neither party hereto shall hold itself out as having
such power or authority.

 
 

--------------------------------------------------------------------------------

 

9.  Acknowledgements.  The Company hereby acknowledges and agrees that (a) no
provision of this Agreement (i) shall be construed so as to prohibit or restrict
the ability of any of Greybrook, its affiliates or shareholders or any of their
respective shareholders, directors, officers, employees and partners
(collectively, the “Greybrook Group Members” and, individually, a “Greybrook
Group Member”) from having business interests and engaging in business
activities or transactions that do not relate to, or involve, the Company (the
“Greybrook Group’s Deals”), notwithstanding the fact that some of the Greybrook
Group’s Deals may be competitive with the business of the Company or otherwise
contrary to the Company’s interests; (ii) shall give the Company any right,
title or interest in or to any of the Greybrook Group’s Deals, including,
without limitation, any income or proceeds earned or derived therefrom; (iii)
give rise to any obligation on the part of any Greybrook Group Member to present
any particular investment or business opportunity to the Company even if such
opportunity is of a kind or nature which the Company reasonably would consider
undertaking for itself; (iv) shall be construed as prohibiting or restricting
the ability of any Greybrook Group Member to exploit any such opportunity for
himself, herself or itself, or for or on behalf of another person, or to
recommend any such opportunity to other persons; and (b) each Greybrook Group
Member, on his, her or its own behalf, may enter into contracts or other
business arrangements with the Company and/or its affiliates at any time and
from time to time, provided that such contracts or other business arrangements
are pre-approved by the Company’s board of directors.  The Company hereby
waives, to the fullest extent permitted by applicable law, any claims and rights
that the Company, but for this Section 9, may otherwise have against any of the
Greybrook Group Members in connection with the matters described in this Section
9.


10.  Governing Law and Attornment.  This Agreement shall be governed by, and
construed in accordance with, the laws of the Province of Ontario and the
federal laws of Canada applicable therein.  The parties hereto hereby attorn to
the non-exclusive jurisdiction of the courts located in the Province of Ontario.


11.  Confidentiality.  Greybrook, on behalf of itself, the Greybrook Service
Providers and their respective employees and agents, agrees to maintain the
confidentiality of all information provided to it by the Company regarding the
Company and shall not disclose any such information to any person other than
employees and agents of Greybrook (who shall be subject to comparable
confidentiality obligations) without the prior consent of the Company.  The
obligations regarding confidentiality of information received hereunder shall
not apply to any such information which: (a) is or becomes part of the public
domain, prior to or after the time of the maintenance of the confidentiality of
such information, or is or becomes publicly available without breach hereof by
Greybrook or any of the Greybrook Service Providers or their respective
employees and agents; (b) is lawfully acquired by Greybrook from a source not
under obligation to the Company regarding disclosure of such information; (c) is
developed by or on behalf of Greybrook without reference to or reliance upon
Company confidential information; (d) was in Greybrook’s possession before
receipt from the Company without Greybrook’s being bound by a confidentiality
agreement or to be otherwise prohibited from transmitting or disclosing the
information by a confidential, legal or fiduciary obligation with respect to
such information; or (e) the Company excepts from these confidentiality
obligations in writing. Greybrook shall be liable for any breach of this Section
11 by any Greybrook Service Provider or any employee or agent of Greybrook or a
Greybrook Service Provider.

 
 

--------------------------------------------------------------------------------

 

12.  Other Matters.  This Agreement may not be amended or otherwise modified
except by a written instrument, signed by the parties hereto. If any provision
hereof is determined to be invalid or unenforceable, such determination shall
not affect any other provision of this Agreement, each of which shall remain in
full force and effect.  This Agreement may be executed in one or more
counterparts, all of which shall constitute one and the same agreement.  The
inclusion of headings in this Agreement is for convenience of reference only and
shall not affect the construction or interpretation hereof.

 
 

--------------------------------------------------------------------------------

 

If the foregoing correctly sets forth the mutual understanding of Greybrook and
the Company, please indicate so by signing below and returning an executed copy
of this Agreement to Greybrook.


Yours very truly,


GREYBROOK CAPITAL INC.



     
Name:
Alan Peck
 
Title:
Chief Financial Officer
 



The foregoing is in accordance with the Company’s understanding of the subject
matter in question and is agreed to by the Company as of the Effective Date.


OCCULOGIX, INC.



     
Name:
William G. Dumencu
 
Title:
CFO & Treasurer
 


 
 

--------------------------------------------------------------------------------

 

SCHEDULE “A”


INDEMNITY


In consideration of Greybrook Capital Inc. (“Greybrook”) entering into the
letter agreement to which this Schedule “A” is attached (the “Agreement”),
OccuLogix, Inc. (the “Company”) hereby agrees to, and it shall, indemnify
Greybrook and its affiliates and shareholders and their respective directors,
officers, employees, partners, agents, representatives and advisors
(collectively, the “Indemnified Parties” and, individually, an “Indemnified
Party”) from and against any and all losses, damages, liabilities or expenses of
whatsoever nature or kind (subject to Section 7 of the Agreement) (collectively,
the “Losses”), including the aggregate amount paid in reasonable settlement of
any actions, suits proceedings, investigations or claims that may be made or
threatened against any Indemnified Party or to which an Indemnified Party may
become subject or otherwise involved in any capacity (collectively, the “Claims”
and, individually, a “Claim”), together with reasonable fees, disbursements and
taxes of their counsel in connection with any such Claim, insofar as the Losses
relate to, are caused by, result from, arise out of or are based upon, directly
or indirectly, the Services (as such term is defined in the Agreement) and to
reimburse each Indemnified Party forthwith, upon demand, for any legal or other
expenses reasonably incurred by such Indemnified Party in connection with any
Claim and/or in connection with enforcing this indemnity.


In the event and to the extent that a court of competent jurisdiction, in a
final judgment that has become non-appealable, determines that an Indemnified
Party was grossly negligent or guilty of willful misconduct in connection with a
Claim in respect of which the Company has advanced funds to the Indemnified
Party pursuant to this indemnity, such Indemnified Party will reimburse such
funds to the Company and thereafter this indemnity will not apply to such
Indemnified Party in respect of such Claim.  The Company hereby agrees to, and
it shall, waive any right it might have of first requiring the Indemnified Party
to proceed against, or enforce, any other right, power, remedy, security or
claim payment from any other person before claiming under this indemnity.


In case any action, suit, proceeding or claim is brought against any Indemnified
Party or an Indemnified Party has received notice of the commencement of any
investigation in respect of which indemnity may be sought against the Company,
the Indemnified Party will give the Company prompt written notice of any such
action, suit, proceeding, claim or investigation and the Company will undertake
the investigation and defence thereof on behalf of the Indemnified Party,
including the prompt employment of counsel reasonably acceptable to the
Indemnified Parties affected and the payment of all expenses.  Failure by the
Indemnified Party to so notify will not relieve the Company of its obligation of
indemnification hereunder unless (and only to the extent that) such failure
results in forfeiture by the Company of substantive rights or defences.

 
 

--------------------------------------------------------------------------------

 

No admission of liability and no settlement, compromise or termination of any
action, suit, proceeding, claim or investigation will be made without the
Company’s consent and the consent of the Indemnified Parties affected, such
consents not to be unreasonably withheld, delayed or conditioned.  The Company
shall not be required to indemnify any Indemnified Party for any amount paid or
payable by such person in the settlement or compromise of any Claim without the
Company’s prior written consent.


Notwithstanding that the Company will undertake the investigation and defence of
any Claim, an Indemnified Party will have the right to employ separate counsel
with respect to any Claim and participate in the defence thereof, but the fees
and expenses of such counsel will be at the expense of the Indemnified Party
unless:


 
(a)
employment of such counsel has been authorized in writing by the Company;

 
 
(b)
the Company has not assumed the defence of the Claim within a reasonable period
of time after receiving notice thereof;

 
 
(c)
the named parties to any Claim include both the Company and the Indemnified
Party and the Indemnified Party will have been advised by his, her or its
counsel that there may be a conflict of interest between the Company and him,
her or it; or

 
 
(d)
there are one or more defences available to the Indemnified Party which are
different from, or in addition to, those available to the Company;



in which case the fees and expenses of such counsel will be for the Company’s
account; provided, however that the Company shall not, in connection with any
one such Claim or separate but substantially similar Claims arising out of the
same general allegations, be liable for the fees and expenses of more than one
separate firm of attorneys (plus local counsel) at any time for all Indemnified
Parties.  The rights accorded to the Indemnified Parties hereunder will be in
addition to, and not in substitution for, any rights an Indemnified Party may
have at common law or otherwise.


Each of the Company and Greybrook agrees that Greybrook shall act as trustee for
each of the other Indemnified Parties with respect to the Company’s covenants
under this indemnity, and Greybrook hereby agrees to accept such trust and to
hold and enforce such covenants on behalf of such persons.


 

--------------------------------------------------------------------------------